Citation Nr: 0931804	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for disability of the right 
arm, claimed as radial nerve pain.

(The issue of entitlement to payment or reimbursement for the 
cost of private emergency room medical treatment provided by 
University of Iowa Hospitals and Clinics on June 16, 2006, is 
addressed in a separate but concurrently issued Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to January 
2003, and from February 2003 to May 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran provided testimony at a June 2009 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At her June 2009 Board hearing, the Veteran identified two 
medical facilities, at one or both of which she had received 
treatment prior to service for an injury and fracture of the 
right arm-the Coleman Clinic on South Main Street in Canton, 
Illinois, and Graham Hospital in Canton, Illinois.  (See June 
2009 Board hearing transcript (Tr.) at 9-10.)  Records of 
this pre-service treatment would be useful in adjudication of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, in October 2008, subsequent to issuance of the 
most recent supplemental statement of the case in July 2008, 
a large quantity of service department records were received, 
many of which are potentially relevant to the current claim 
and not duplicative of the evidence currently of record.  
Accordingly, the RO should ensure that the newly received 
records from the service department are considered in 
readjudication of the Veteran's claim.  See 38 C.F.R. 
§§ 3.156(c), 19.31. 

This case is medically complex for the reason that the 
Veteran is seeking service connection for additional 
disability of the right arm, while already being service-
connected for three separate disabilities of the right upper 
extremity: 1) residuals of a right wrist injury to include 
carpal tunnel syndrome; 2) restrictive tenosynovitis of the 
right thumb; and 3) status post open posterior stabilization 
with capsulorrhaphy, with residual right shoulder impingement 
and instability.  

There are two relatively recent developments in the medical 
evidence that potentially involve the radial nerve 
distribution or might otherwise relate to the additional 
disability the Veteran describes.  The first is a letter 
dated in January 2007 from a private physician, G.A., M.D., 
from the Orthopedic Institute of Illinois, stating the 
Veteran had reported a temporal relationship between her 
right arm numbness and her in-service fall on May 27, 2003.  
Dr. G.A. asserted that the Veteran currently had the 
diagnosis of thoracic outlet syndrome, a statement 
corroborated by recently obtained private treatment records.  
Dr. G.A. opined that given the time relationship between her 
symptoms and the fall, this most likely represented an 
exacerbation of a previous subclinical case of thoracic 
outlet syndrome.  He further asserted that it could also 
represent causation, although he noted that causation is hard 
to establish in such problems.  The second is a March 2007 
note of VA treatment indicating that an MRI showed C5-C6 
paracentral disk herniation, and noting that while no mention 
of nerve impingement was made in the report of the MRI, the 
Veteran had reported symptoms at times very consistent with 
C5-6 radiculopathy.  

The Board notes that the above-discussed letter from G.A., 
M.D., which is significant evidence, was originally received 
as an attachment to a statement from the Veteran received in 
February 2007.  However, for reasons that are not clear, the 
letter (and other evidence) has been separated from the 
February 2007 correspondence and placed in a service 
department records envelope marked "PULLED 12/23/08 REVIEW 
SF RCVD  2006 2007."

The Board does not have the medical expertise to ascertain 
whether the disability for which the Veteran seeks service 
connection may be attributable to thoracic outlet syndrome or 
C5-6 disc disease of the cervical spine, or whether or the 
extent to which either of these conditions may be related to 
her period of active service or currently service-connected 
disability of the right shoulder.  Accordingly, a VA 
examination and opinion that addresses these complex medical 
matters would be useful in adjudication of the Veteran's 
claims.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who treated her disability of the 
right upper extremity prior to service, and 
during the period from May 26, 2003 (the 
date of her injury in Iraq) to the present.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  The Veteran should also be 
advised that with respect to private medical 
evidence she may alternatively obtain the 
records on her own and submit them to the 
RO.
  
The records sought should include those from 
two medical facilities, at one or both of 
which the Veteran indicates she had received 
treatment prior to service (during 
childhood) for an injury and fracture of the 
right arm-the Coleman Clinic on South Main 
Street in Canton, Illinois, and Graham 
Hospital in Canton, Illinois.  (See June 
2009 Board hearing transcript (Tr.) at 9-
10.)

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
Veteran to be afforded a VA examination with 
an appropriate physician for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran has 
current disability of the right arm that is 
not currently service-connected, which began 
during service or is related to some 
incident of service, or is caused or 
aggravated (permanent worsening of 
underlying condition) by service-connected 
status post open posterior stabilization 
with capsulorrhaphy, with residual right 
shoulder impingement and instability.  

Send the claims files to the examiner for 
review.  The examiner should indicate that 
the claims files were reviewed, to include 
any newly received records of pre-service 
treatment for a fracture of the right upper 
extremity; service treatment records to 
include those dated from May 27, 2003 (the 
date of the Veteran's injury in Iraq); and 
records of private treatment to include a 
letter dated in January 2007 from a private 
physician, G.A., M.D., from the Orthopedic 
Institute of Illinois, indicating the 
Veteran had a current diagnosis of thoracic 
outlet syndrome and had reported a temporal 
relationship between her right arm numbness 
and her in-service fall on May 27, 2003 
(this physician's letter is currently 
contained in a service department envelope 
marked "PULLED 12/23/08 REVIEW SF RCVD  2006 
2007"); and a March 2007 note of VA 
treatment indicating that an MRI showed C5-
C6 paracentral disk herniation, and noting 
that while no mention of nerve impingement 
was made in the report of the MRI, the 
Veteran had reported symptoms at times very 
consistent with C5-6 radiculopathy.

In conducting the examination, the examiner 
should seek a description from the Veteran 
of the nature of the disability of the right 
upper extremity for which she currently 
seeks service connection-apparently for 
pain and associated impairment in the area 
between the shoulder and elbow. 
 
The examiner should describe the nature and 
extent of any such disability found and 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that any such 
disability began during service, was caused 
or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by any incident of 
service, or is caused or aggravated by 
currently service-connected disability of 
the right shoulder.  

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  
Readjudication should include consideration 
of service department records received in 
October 2008, and of entitlement to service 
connection for disability of the right arm, 
claimed as radial nerve pain, both on a 
direct-incurrence basis and as secondary to 
service-connected right shoulder 
disability.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the 
appellant until she is otherwise notified by the RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




